UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X

UNITED STATES OF AMERICA

       - against -                                        19-MJ-330 (LB)

MUMUNAR KHAN,

                     Defendant.

---------------------------X

                                  NOTICE OF APPEARANCE

               PLEASE TAKE NOTICE that Assistant United States Attorney Andrew D.

Grubin from this point forward will be added as counsel in the above-captioned matter.

               All future correspondence to the United States in the above-captioned matter

should be sent to:

               Assistant U.S. Attorney Andrew D. Grubin
               United States Attorney’s Office (Criminal Division)
               271 Cadman Plaza East
               Brooklyn, New York 11201
               Tel: (718) 254-6322
               Fax: (718) 254-7508
               Email: Andrew.grubin2@usdoj.gov
              In addition, the Clerk of the Court is respectfully requested to ensure that all

future ECF notifications are sent to Assistant United States Attorney Andrew D. Grubin at

the email address set forth above.


Dated: Brooklyn, New York
       May 13, 2019
                                                Respectfully submitted,

                                                RICHARD P. DONOGHUE
                                                United States Attorney

                                        By:     /s/ Andrew D. Grubin
                                                Andrew D. Grubin
                                                Assistant U.S. Attorney

cc:    Clerk of the Court (LB) (by ECF)
